Exhibit Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations GENERAL The following discussion and analysis provides information management believes is relevant to an assessment and understanding of the consolidated results of operations and financial condition of Computer Sciences Corporation (CSC or the Company). The discussion should be read in conjunction with the Company’s consolidated financial statements and notes thereto for the year ended March 28, 2008.In addition, this discussion should be read in conjunction with the Company’s Quarterly Report on Form 10-Q for the quarters ended July 4, 2008 and October 3, 2008 and the Company’s Current Reports on Form 8-K filed subsequent to the filing of the Annual Report on Form 10-K for fiscal 2008.These reports contain information which supplements or supersedes the information set forth herein. There are three primary objectives of this discussion set forth herein: 1) to provide a narrative explanation of the consolidated financial statements, as presented through the eyes of management; 2) to enhance the disclosures in the consolidated financial statements and footnotes, providing context within which the consolidated financial statements should be analyzed; and 3) to provide information to assist the reader in ascertaining the predictive value of the reported financial results. To achieve these objectives, the discussion is presented in the following sections: Overview—includes a brief description of the business and how it earns revenue and generates cash, as well as a discussion of the key business drivers, economic and industry factors, and fiscal 2008 highlights. Results of Operations—discusses year-over-year changes to operating results for fiscal 2006 to 2008, describing the factors affecting revenue on a consolidated and reporting segment basis, including new contracts, acquisitions and currency impacts, and also by describing the factors affecting changes in the major cost and expense categories. Financial Condition—discusses causes of changes in cash flows and describes the Company’s liquidity and available capital resources. Critical Accounting Estimates—discusses accounting policies that require critical judgments and estimates. OVERVIEW The Company’s primary service offerings are outsourcing and I/T and professional services. Outsourcing activities include operating all or a portion of a customer’s technology infrastructure and applications, and business process outsourcing. I/T and professional services include systems integration, consulting and other professional services and software systems sales and related services. Under the Company’s comprehensive new growth strategy, known as Project Accelerate, the Company targets the delivery of its services within three broad service lines: Business Solutions and Services (BS&S), Global Outsourcing Services (GOS) and North American Public Sector (NPS).As a result of Project Accelerate, the Company has restructured the management and reporting structure and certain related operating segments.These changes have resulted in changes to the Company’s reportable segments pursuant to SFAS No. 131, “Disclosure about Segments of an Enterprise and Related Information.”As a result of this reorganization the Company has recast segment information for fiscal 2008, 2007 and 2006 to reflect these changes in its segment reporting as discussed below. · Business Solutions and Services – Consulting.The BS&S − Consulting segment enables the Company to provide industry specific consulting and systems integration services, business process outsourcing, and intellectual property (IP)-based software solutions.These service offerings and clientele overlap and the Company draws on multiple operating segments within BS&S – Consulting to serve clients.These operating segments have similar economic characteristics, products, services, customers and methods of operations and, as a result, are aggregated for segment reporting purposes. 1 · Business Solutions and Services – Financial Services Sector. The BS&S − Financial Services Sector segment primarily provides information technology and business process outsourcing services to financial services companies in domestic and international markets. · Business Solutions and Services – Other. The Company’s remaining operating segments do not meet the quantitative thresholds for separate disclosure and do not meet the aggregation criteria as indicated in SFAS No. 131.As a result, these operating segments are reported as “other” as indicated by SFAS No. 131.Because each of these other operating segments are within the Company’s BS&S service line, the Company has labeled this group of operating segments as BS&S − Other. The operating segments comprising BS&S − Other include the Company’s non-GOS operations in Australia and Asia and the Company’s India operations. · Global Outsourcing Services. The Global Outsourcing Services segment provides large-scale outsourcing solutions offerings as well as midsize services delivery to customers globally.The Global Outsourcing Services operating segment represents a separate reportable segment under the Company’s new operating structure. · North American Public Sector. The North American Public Sector segment operates principally within a regulatory environment subject to governmental contracting and accounting requirements, including Federal Acquisition Regulations, Cost Accounting Standards and audits by various U.S. Federal agencies.The North American Public Sector operating segment represents a separate reportable segment under the Company’s new operating structure. Lines of Business Reportable Segments Business Solutions and Services BS&S – Consulting BS&S − Financial Services Sector BS&S − Other Global Outsourcing Services Global Outsourcing Services North American Public Sector North American Public Sector As a result of these changes the Company has recast segment information for fiscal 2008, 2007 and 2006 to reflect these changes in the Company’s segment reporting structure.See Note 15 to the consolidated condensed financial statements. Economic and Industry Factors The BS&S segments and the Global Outsourcing Services segment markets are affected by various economic and industry factors. The economic environment in the regions CSC serves will impact customers’ decisions for discretionary spending on I/T projects. CSC is in a highly competitive industry which exerts downward pressure on pricing and requires companies to continually seek ways to differentiate themselves through several factors, including service offerings and flexibility. Management monitors industry factors including relative market shares, growth rates, billing rates, staff utilization rates and margins as well as macroeconomic indicators such as interest rates, inflation rates and foreign currency rates. The North American Public Sector segment market is also highly competitive and has unique characteristics. All U.S. government contracts and subcontracts may be modified, curtailed or terminated at the convenience of the government if program requirements or budgetary constraints change. In the event that a contract is terminated for convenience, the Company generally is reimbursed for its allowable costs through the date of termination and is paid a proportionate amount of the stipulated profit or fee attributable to the work performed.
